Citation Nr: 1446691	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Service connection for squamous cell carcinoma, as due to exposure to herbicides.

2. Service connection for gastrointestinal conditions, to include: gastroesophageal reflux disease (GERD) with gallstones and cystic disease of the liver, as due to exposure to herbicides.  

3. Service connection for obstructive sleep apnea with paralyzed right hemidiaphragm and chronic obstructive pulmonary disease (COPD), as due to exposure to herbicides.  

4. Service connection for cystic disease, right kidney, as due to exposure to herbicides.  

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971 and from November 1972 until August 1973.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in December 2008.

The appeal initially included a claim for special monthly pension based on the need for aid and attendance.  During the pendency of the appeal, the RO granted special monthly pension based on the need for aid and attendance, effective the date of claim.  The RO explained this constituted a full grant of benefits of the claim, and, thus, this issue is not present before the Board.

Additionally, the Board notes that following a September 2010 rating decision that denied multiple claims for service connection, including a claim for service connection for an acquired psychiatric disorder, to include depression, the Veteran filed a Notice of Disagreement (NOD).  An April 2012 Statement of the Case (SOC) was issued by the RO, however, the Veteran did not file a substantive appeal regarding these issues, and, therefore, they are not presently before the Board.  See 38 C.F.R. § 20.200 (2014).  

The issues of entitlement to service connection for bilateral hearing loss, service connection for tinnitus, and service connection for a cardiovascular-renal disease, to include hypertension (see November 26, 2008 letter from the Veteran and March 2014 statement of the Veteran's representative) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

On March 17, 2014, prior to the promulgation of a decision in the appeal, the Veteran (through his attorney) withdrew his request for a hearing before the Board and his claims concerning entitlement to service connection for squamous cell carcinoma, entitlement to service connection for gastrointestinal conditions, to include: GERD with gallstones and cystic disease of the liver, entitlement to service connection for obstructive sleep apnea with paralyzed right hemidiaphragm and COPD, entitlement to service connection for cystic disease, right kidney, and entitlement to a TDIU. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


